EXECUTION VERSION EXCHANGE AGREEMENT By and among the following parties: FONIX CORPORATION, a Delaware corporation, FONIX GS ACQUISITION CORPORATION, INC, a Delaware corporation, SOUTHRIDGE, LLC, a Connecticut limited liability company, G-SOFT LIMITED, a Hong Kong corporation, and ALL OF THE SHAREHOLDERS OF G-SOFT LIMITED June 27, TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 1 ARTICLE 2 EXCHANGE OF G-SOFT SHARES 6 2.1 Basic Transaction 6 2.2 Purchase Price 6 2.3 The Closing 7 2.4 Deliveries at the Closing 7 2.5 Seller Representative 7 2.6 Regulation D Restrictions 8 ARTICLE 3 REPRESENTATIONS AND WARRANTIES CONCERNING SELLERS 8 3.1 Representations and Warranties of the Sellers 8 3.2 Representations and Warranties of Fonix and Buyer 11 ARTICLE 4 G-SOFT REPRESENTATIONS AND WARRANTIES 12 4.1 Organization, Qualification, and Corporate Power 12 4.2 Capitalization 12 4.3 Noncontravention 12 4.4 Brokers' Fees 13 4.5 Title to Assets 13 4.6 Subsidiaries 13 4.7 Financial Statements 13 4.8 Events Subsequent to Most Recent Fiscal Month End 14 4.9 Undisclosed Liabilities 15 4.10 Legal Compliance and Authorizations 16 4.11 Tax Matters. 17 4.12 Intellectual Property. 17 4.13 Assets 19 4.14 Sufficiency of Assets and Real Property 19 4.15 Contracts 20 4.16 Notes and Accounts Receivable 21 4.17 Powers of Attorney 21 4.18 Insurance 21 4.19 Litigation 22 4.20 Books and Records 22 4.21 Agreements with Regulatory Agencies 22 4.22 Regulatory Approvals 22 4.23 Employees 22 4.24 Employee Benefits 23 4.25 Guaranties 23 4.26 Environment, Health, and Safety Matters. 23 4.27 Certain Business Relationships With G-Soft and Its Subsidiaries 24 4.28 Operation of G-Soft's and its Subsidiaries' Business; Relationships. 24 4.29 Disclosure 25 ARTICLE 5 FONIX REPRESENTATIONS AND WARRANTIES 25 5.1 Organization, Qualification, and Corporate Power 25 5.2 Capitalization 25 5.3 SEC Documents; Financial Statements 26 5.4 Absence of Certain Changes 26 5.5 Litigation 27 5.6 Governmental Authorization 27 5.7 Disclosure 27 ARTICLE 6 CONDITIONS PRECEDENT TO THE CLOSING 28 6.1 Conditions to Fonix's and Buyer's Obligation to Close. 28 6.2 Conditions of the Sellers' Obligations to Close. 29 6.3 Conditions to All Parties Obligations to Close. 30 ARTICLE 7 POST CLOSING COVENANTS 30 7.1 General 31 7.2 Litigation Support 31 7.3 Transition 31 7.4 Confidentiality 31 7.5 Public Announcements 31 7.6 Regulatory Approvals 32 7.7 Post-Closing Merger 32 ARTICLE 8 INDEMNIFICATION 32 8.1 Survival of Representations, Warranties and Covenants. 32 8.2 Indemnification. 33 8.3 Limitations on Claims for Damages 34 8.4 Adjustment For Insurance and Tax Benefits 35 8.5 Payment. 36 8.6 Matters Involving Third Parties. 36 8.7 Exclusive Remedy 37 ARTICLE 9 TAX MATTERS 37 9.1 Cooperation on Tax Matters. 37 9.2 Certain Taxes 38 ARTICLE 10 MISCELLANEOUS 38 10.1 Nature of Certain Obligations 38 10.2 No Third-Party Beneficiaries 38 10.3 Entire Agreement 38 10.4 Succession and Assignment 38 10.5 Counterparts 39 10.6 Headings 39 10.7 Notices 39 10.8 Governing Law 40 10.9 Amendments and Waivers 40 10.10 Severability 40 10.11 Expenses 40 10.12 Construction and Interpretation 40 10.13 Incorporation of Exhibits, Annexes, and Schedules 41 ii Exhibit List A List of G-Soft Common Stock Holders B Form of Certificate of Designations of Fonix Series P Preferred Stock C Form of Secured Note D Form of Collateral Pledge Agreement E Lost Certificate Affidavit F G-Soft Financial Statements G Form of Opinion of Counsel to G-Soft and Sellers H Form of Opinion of Counsel to Fonix and Buyer iii EXCHANGE AGREEMENT This EXCHANGE AGREEMENT (this “Agreement”) is entered into as of June 27, 2008, by and among FONIX CORPORATION, a Delaware corporation (“Fonix”), FONIX GS ACQUISITION CORPORATION, a Delaware corporation and wholly owned subsidiary of Fonix (“Buyer”), SOUTHRIDGE LLC, a Connecticut, limited liability company (the “Funds”), G-SOFT LIMITED, a Hong Kong corporation (“G-Soft”), and those persons who are the capital stock holders of G-Soft whose names are listed on Exhibits A hereto and who have executed a signature page to this Agreement (the “Sellers”). Fonix, Buyer, the Funds and the Sellers are referred to collectively herein as the “Parties”. Recitals A.Each of the Sellers set forth on Exhibit A owns the number of shares of common stock, no par value per share, of G-Soft (the “G-Soft Shares”) set forth opposite his or its name on Exhibit A hereto.The G-Soft Shares constitute all of the issued and outstanding capital stock of G-Soft. B.Each of the Sellers desires to exchange his or its G-Soft Shares for shares of preferred stock of Fonix and for the delivery by Fonix of a secured promissory note, all as more particularly set forth below. THEREFORE, in consideration of the mutual representations, warranties, covenants and indemnifications set forth below, and for other good and valuable consideration the receipt and adequacy of which the Parties acknowledge by their signatures below, the Parties agree as follows. ARTICLE 1 DEFINITIONS “Accredited Investor” has the meaning set forth in Regulation D. “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act. “Agreement” has the meaning set forth in the preface to this Agreement. “Buyer” has the meaning set forth in the preface above. “Buyer Indemnified Persons” has the meaning set forth in Section 8.2 below. “Business Day” means any day other than a Saturday, Sunday or legal holiday in New York, New
